Title: To Thomas Jefferson from Daniel Bussard, 16 November 1807
From: Bussard, Daniel
To: Jefferson, Thomas


                        
                            Sir,
                            Washington Novm. 16th. 1807
                        
                        Permit me to request your attention to the recommendations in my favour which you will herewith recieve—
                        With the advise and approbation of my friends—   I have presumed to offer myself as a Candidate for the Office
                            of Marshal for the district of Columbia which I am informed by Daniel C Brent Esqr he is about to resign—
                        In Addition to the testimonials presented many others from the most respectable citizens might be obtained;
                            but it is deemed unnessary to Increase them. My character and competancy to the trust is generally known Among those with
                            whom I have an Acquaintance.
                        I might refer you—(if necessary—) to many of them, but shall take the liberty of mentioning only the
                            Comptroller of the Treasury—who has known me upwards of fifteen years John T. Mason Esqr who knew me before I came to
                            reside in the district of Columbia and whose Absence I regret; Genrl. John Mason—and Mr John Barnes of George Town—
                        I am with Very Great respect Your Obdt. Humbl. Servt—
                        
                            Daniel Bussard
                            
                        
                    